Appeal from an order of the Special Term entered in the Albany County Clerk’s office dismissing the petition in this article 78 proceeding, wherein the petitioner-appellant seeks to annul the order of the Commissioner of Motor Vehicles of the State of New York revoking his operator’s license. In paragraph “ 14 ” of his original petition before the Special Term, he alleges that the conviction is void because “ (1) the information does not state facts sufficient to constitute a crime, and (2) the magistrate did not inform your petitioner on arraignment as required by Section 335-a of the Code of Criminal Procedure.” On the appeal to this court and at the time of the oral argument, the sufficiency of the information was the sole contention. We do not pass on the question as we are satisfied that in any event, the petitioner is not entitled to the relief sought in these proceedings, The remedy is by appeal (see People v. Sullivan, 3 N Y 2d 196-199). The conviction cannot be collaterally attacked by a proceeding under section 78 of the Civil Practice Act. (Matter of Gross v. Macduff, 284 App. Div. 786; Matter of Woodard v. Macduff, 5 A D 2d 26.) Order appealed from affirmed, with costs to the respondent, Kelly, as Commissioner of Motor Vehicles of the State of New York. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.